UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A x Quarterly Report under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2009 o Transition report under Section 13 or 15(d) of the Exchange Act For the transition period from to Commission File Number: 000-53389 DENARII RESOURCES INC. (Exact name of Registrant as specified in its chart) Nevada 98-0491567 (State or other jurisdictionof incorporation or organization) (I.R.S. EmployerIdentification No.) 711 S. Carson Street, Ste4 Carson City, Nevada 89701 (949) 335-5159 (Address of principal executive offices) (Registrant's telephone number, including area code) Former Name, Address and Fiscal Year, If Changed Since Last Report 502 E. John Street Carson City, Nevada 89706 Check whether the issuer:(1) filed all reports required to be filed by Section 13 or 15(d) of theExchangeAct during the past 12 months (or for such shorter period that the registrant was required to file such reports),and (2) has been subject to such filing requirements for the past 90 days. Yes x No o We had a total of 61,900,000 shares of common stock issued and outstanding at August 23, 2010. Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. The interim financial statements included herein are unaudited but reflect, in management's opinion, all adjustments, consisting only of normal recurring adjustments that are necessary for a fair presentation of our financial position and the results of our operations for the interim periods presented. Because of the nature of our business, the results of operations for the quarterly period ended June 30, 2009 are not necessarily indicative of the results that may be expected for the full fiscal year. The company has restated its financial statements as of and due to a series of accounting errors for the 6 months ended June 30, 2009, that is fully disclosed in the footnotes. 2 DENARII RESOURCES INC. (An Exploration Stage Company) Condensed Balance Sheets
